  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 45 
528 
American Armored Car, Ltd. 
and
 United Federation 
of Security Officers, Inc.
  Case 2ŒCAŒ33316 
July 19, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On April 13, 2004, Administrative Law Judge Ray-
mond P. Green issued the attached supplemental deci-
sion.  The Respondent filed 
exceptions and a supporting 
brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent,
 American Armored Car, 
Ltd., New York, New York, its
 officers, agents, succes-
sors, and assigns, shall pay 
to Fernando Miranda the sum 
of $68,061.02, plus interest and minus tax withholdings 
required by the Federal and State laws, and shall reim-

burse Fernando Miranda the sum of $10,127.25 for 
medical expenses incurred during the backpay period.  
The total amount the Respondent is required to pay is 

$78,188.27. 
 Mindy Landow, Esq., 
for the General Counsel. 
James J. Cusack, Esq.,
 for the Respondent. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE RAYMOND P. GREEN
, Administrative Law Judge.  I heard this 
case in New York City, New York, on January 27, 2004.  This 
is a supplemental 
hearing to determine the backpay of Fernando 
Miranda for the loss of any earnings he suffered as a result of 
his discharge on September 27, 2000. 
The Board issued its decision in the underlying case on July 
11, 2003 at 339 NLRB 600 (2003).  In that case, the Board 
ordered the Respondent to reinstate and make whole Fernando 
Miranda.                                                           
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
In adopting the judge™s findings, we find that the Respondent has 
failed to meet its burden of proof with
 respect to any of its contentions 
regarding the amounts owed to the discriminatee. 
On October 27, 2003, Region 2 issued a compliance specifi-
cation and notice of hearing.  This alleged that the period for 
which backpay is owed to Miranda runs from September 27, 
2000, the date of his unlawful di
scharge, until July 29, 2003, 
date upon which the Respondent made him a valid offer of 
reinstatement. 
In her brief, the General Couns
el moved to amend the speci-
fication to take into account Mi
randa™s testimony that he had 
significant interim earnings during 
the first, second, and fourth 
quarters of 2001.  She noted that Miranda failed to accurately 
report such earnings to the Re
gional Office dur
ing the investi-gation.  Therefore, the Genera
l Counsel conceded that he 
should be denied backpay, but only for these periods of time.  I 
hereby grant this amendment as it is in accordance with the 
Board™s decisions in 
American Navigation
, 268 NLRB 426 
(1983), and 
Ad Art
, 280 NLRB 985 fn. 2 (1986), and I hereby 
grant that Motion. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS AND 
CONCLUSIONS The backpay period runs from Se
ptember 27, 2000, the date 
of Miranda™s discharge, until July 29, 2003, which is the date 

that the Respondent made a valid 
offer of reinstatement.  The 
compliance officer for the Region, testified that she computed 
his weekly hours and wages base
d on a projection of his past 
weekly earnings. 
The compliance officer proposed
 that during each calendar 
quarter during the backpay peri
od, Miranda, based on his pre-
discharge work experience, would have worked 12 hours of 
overtime per week.  Also, base
d on his past experience, she 
proposed that Miranda would 
likely have received a $1 per 
hour wage increase in each year. 
With respect to the use of 
various backpay formulas, the 
Board does not need to obtain a 
perfect calculation; but needs 
only to use a reasonable formula 
that would have a probability 
of determining the lost earni
ngs of discriminates.  In 
NLRB v. 
Brown & Root, Inc.,
 311 F.2d 447, 454 (8th Cir. 1963)
, the 
Court stated inter alia: 
 Obviously, in many cases it is
 difficult for the Board to de-
termine precisely the amount of back pay, which should be 
awarded to an employee.  In such circumstances the Board 
may use as close approximations
 as possible, and may adopt 
formulas reasonably designed to produce such approxima-
tions . . . .  We have held that
 with respect to the formula for 
arriving at back pay rates or amounts which the Board may 
deem necessary to devise in a particular situation, ﬁour in-
quiry may ordinarily go no further than to be satisfied that 
the method selected cannot be declared to be arbitrary or un-
reasonable in the circumstances involved.ﬂ  [Case citations 
omitted.] 
 The compliance officer testified that during her investiga-
tion, the Employer indicated th
at it would not be possible to 
provide the payroll records for a representative sample of other 
employees who worked during the backpay period.  She also 
testified that the records for one employee that were furnished 
  AMERICAN ARMORED CAR
, LTD
. 529
by the Employer, were not useful because these records indi-
cated that the purported ﬁexe
mplar,ﬂ unlike Miranda, had nei-
ther gotten past raises, nor ha
d equivalent overtime hours.  
Based on her credited testimony,
 I conclude that the backpay 
formula chosen by the General Counsel was reasonable and it is 
accepted.  
Weldun International, Inc
., 340 NLRB No. 79. 
Further, the compliance officer correctly included the 
amount of medical expenses that were incurred by Miranda 
during the backpay period as these would have been covered by 
the Respondent had he continued to be employed and covered 
by the Respondent™s medical insurance plan.  The fact that 
Miranda may not have actually pa
id some of the medical bills 
does not obviate the Respondent™s
 obligation, as Miranda™s 
liability for those expenses has 
not been shown to be extin-
guished or waived by the health care providers.  
Regional Im-
port & Export Trucking Co., 
318 NLRB 816, 825 (1995).
1 Soon after Miranda was discha
rged by the Respondent, he 
had to undergo two operations.  
These took place in September 
and November 2000.  He therefore was not available for work 
for a period of time. 
Miranda testified that after r
ecuperating, he unsuccessfully 
sought work, in early 2001, at a number of armored car compa-
nies such as Brinks, Hudson Ar
mor, and Loomis Fargo.  He 
also testified that he sought work at the Mount Vernon Money 
Center as well as other employer
s, such as Poland Spring.  At 
the latter company, Miranda testified that he was told that the 
Respondent had given him a poor reference and said that he had 
been trying to start up a union. 
The Respondent asserts that Miranda™s job search was insuf-
ficient because sometime in 2001,
 his license had again been 
suspended and therefore his search for driving jobs was 
doomed to failure.  Miranda, while employed by the Respon-
dent, had his license suspended because of his failure to pay 
child support.  But his license had been reinstated when a gar-
nishment arrangement was made. 
 Given his past experience, 
Miranda could reasonably have e
xpected that he could do the 
same thing if he got another job that involved driving.  More-
over, the resuspension of Miranda™s license was the direct re-
sult of his unlawful discharge by the Respondent, inasmuch as 
the garnishment arrangement no
 longer was in effect.  And 
without a paycheck, Miranda no longer could keep up his child 
support payments. 
Miranda™s first job after his di
scharge was acquired in March 
2001, when he was hired as a sc
hoolbus driver by White Plains 
Bus Company.  He worked at this job for about 3 weeks but 
when told that he would be laid off in the upcoming slow sea-
son, he resigned a
nd decided to seek employment in Florida 
where he enlisted the aid of a cousin in his search for work. 
                                                          
 1 The Respondent contends that Mira
nda could have obtained medical 
coverage under Medicaid.  It may be th
at he might have been eligible for 
such coverage, but Miranda was not awar
e that he could apply.  As such, 
his theoretical entitlement to govern
mental assistance for medical pay-
ments, does not serve to lessen the lia
bilities that he actually incurred by 
virtue of his illegal discharge by 
the Respondent.  Further the other con-
tentions made by the Respondent rega
rding Miranda™s liability for medi-
cal services incurred during the backpay period are, in my opinion, hypo-
thetical and unsupporte
d by hard evidence. 
While in Florida, Miranda managed to get a temporary job as 
a guard for International Security & Investigations, where he 
earned about $800.  (However, he incurred travel expenses of 
$160.)  After that job, he returned
 to New York.  His efforts to 
gain employment at this
 time were unsuccessful.
2 From September 30 to Novemb
er 14, 2001, Miranda again 
worked for White Plains Bus Company and earned $2,585.78.  
After that, he could not 
find other employment. 
Miranda moved back to Florida in July 2002, and sought 
work there.  He ultimately obtained a job with Sea World in 
October 2002, and was paid $6.
45 per hour.  Thereafter, he 
received a raise to $7 per hour.  
He continued to work at that 
job for the remainder of the backpay period. 
The Respondent presented a wi
tness who testified, in sub-
stance, that there were plenty of jobs available in the armored car 
industry during the backpay period.  That may be so.  But it cer-
tainly didn™t help Miranda and I cr
edit his testimony to the effect 
that he was denied employment 
at jobs for which he applied. 
The Respondent produced another 
witness who testified that as far as his company™s records showed, Miranda, contrary to 
his testimony, did not file an em
ployment application.  But this 
testimony was not particularly dispositive as the witness con-
ceded that employment applications are normally destroyed 
after 1 year. 
In short, I conclude that th
e Respondent has not carried its 
burden of proof that Miranda did not make an adequate search 
of work during the backpay period.  
NLRB v. Brown & Root, 
Inc., 311 F.2d 447, 454 (8th Cir. 1963); 
Sioux Falls Stock Yards 
Co., 236 NLRB 543 (1978); NLRB v. Miami Coca-Cola Bot-
tling Co., 360 F.2d 569, 575Œ576 (5th Cir. 1966); 
McLoughlin 
Mfg. Corp., 
219 NLRB 920, 922 (1975); 
Isaac and Vinson 
Security Services, 
208 NLRB 47, 52 (1973); 
Champa Linen 
Service Co.,
 222 NLRB 940, 942 (1976). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The Respondent, American Armored Car, Ltd., New York, 
New York, its officers, agents, successors, and assigns, shall 
1. Make payment to Fernando Miranda, the sum of 
$68,061.02 plus interest, less tax 
withholding required by Fed-
eral and State laws. 
2. Reimburse Fernando Mira
nda the sum of $10,127.25, 
which is the amount he owes 
for medical expenses incurred 
during the backpay period. 
                                                           
 2 As a volunteer in the National Guard, Miranda was called up for 
service for 3 days after September 11, 2001, and received a total of 

$300.  That amount was included in his interim earnings for the quarter 
in question. 
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  